      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 MUZAFAR BABAKR,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                )
                                                   )      Case No. 2:20-CV-02037-SAC-JPO
 DR. JACOB T. FOWLES, et al.,                      )
                                                   )
                 Defendants.                       )
                                                   )

       DEFENDANTS’ JOINT ANSWER TO SECOND AMENDED COMPLAINT

       Defendants Jacob Fowles, Dorothy Daley, Steven Maynard-Mood, Charles Epp, Heather

Getha-Taylor, Rosemary O’Leary, Carl Lejuez, Kristine Latta, and the University of Kansas, by

and through counsel, answer Plaintiff’s Second Amended Complaint as follows. All allegations

which are not specifically admitted herein are denied.

                               RESPONSES TO ALLEGATIONS

       1.      Defendants deny the allegations in paragraphs 1, 2, 3, 4, 5, 27, 28, 32, 39, 40, 42,

43, 44, 45, 47, 48, 56, 57, 60, 61, 64, 65, 66, 68, 69, 71, 72, 73, 74, 77, 78, 79, 80, 81, 83, 84, 85,

87, 88, 89, 90, 91, 92, 93, 94, 95, 97, 98, 99, 100, 102, 104, 105, 106, 107, 109, 112, 114, 115,

117, 118, 121, 122, 123, 124, 125, 126, 127, 131, 135, 137, 139, 143, 146, 147, 148, 150.

       2.      Defendants admit the allegations in paragraph 31.

       3.      Defendants lack sufficient knowledge or information to admit or deny the

allegations in paragraphs 33, 34, 35, 140, 141, 142, and 145 and therefore deny those allegations.

       4.      Paragraphs 96, 101, 108, 111, 119, 136 are statements of incorporation that

require no response.
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 2 of 14




        5.      Responding to paragraph 6, defendants admit that Plaintiff purports to bring

claims against the University under Title VI and claims against the individual defendants under

42 U.S.C. § 1983, and that this Court has jurisdiction insofar as the claims involve federal

questions. Defendants deny that Plaintiff states a valid claim on any theory and deny that

Plaintiff is entitled to any of the relief requested. To the extent a further response is required,

defendants deny the remaining allegations of paragraph 6.

        6.      Responding to paragraph 7, defendants deny that diversity jurisdiction applies to

claims against the University, which is not a citizen of any state for purposes of diversity

jurisdiction. Defendants lack sufficient knowledge or information to admit or deny the

allegations regarding Plaintiff’s citizenship status, resident status, or domicile, and therefore

deny the remaining allegations of paragraph 7.

        7.      Responding to paragraph 8, defendants admit that Plaintiff purports to bring a

state law claim of civil conspiracy and that this Court may exercise supplemental jurisdiction

over such claims. Defendants deny that Plaintiff states a valid claim for civil conspiracy and

deny that Plaintiff is entitled to any of the relief requested.

        8.      Responding to paragraph 9, defendants deny that they are all located in Kansas.

Defendants admit that venue is proper in this district and that the relevant facts occurred in

Kansas.

        9.      Responding to paragraph 10, defendants admit that Muzafar Babakr was a student

at KU at times relevant to this suit. Defendants deny they committed any misconduct.

Defendants lack knowledge or information to admit or deny the remaining allegations, and

therefore deny.




                                                   2
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 3 of 14




       10.     Responding to paragraph 11, defendants admit that Dr. Epp is sued in his

individual capacity. Defendants deny that Dr. Epp is properly sued in his official capacity and

deny the remaining allegations of paragraph 11.

       11.     Responding to paragraph 12, defendants deny that Dr. Fowles is properly sued in

his official capacity. Defendants admit the remaining allegations of paragraph 12.

       12.     Responding to paragraph 13, defendants admit that Dr. Daley is sued in her

individual capacity. Defendants deny that Dr. Daley is properly sued in her official capacity and

deny the remaining allegations of paragraph 13.

       13.     Responding to paragraph 14, defendants admit that Dr. Maynard-Moody is sued

in his individual capacity and that he was a former member of Plaintiff’s specialization

examination committee. Defendants deny that Dr. Maynard-Moody is properly sued in his

official capacity and deny the remaining allegations of paragraph 14.

       14.     Responding to paragraph 15, defendants deny that Dr. O’Leary is properly sued in

her official capacity. Defendants admit the remaining allegations of paragraph 15.

       15.     Responding to paragraph 16, defendants admit that Dr. Getha-Taylor is a former

member of Plaintiff’s specialization examination committee at the School and admit that she is

sued in her individual capacity. Defendants deny that Dr. Getha-Taylor is properly sued in her

official capacity and deny any remaining allegations of paragraph 16.

       16.     Responding to paragraph 17, defendants deny that Dr. Lejuez is sued in his

official capacity. Defendants admit the remaining allegations of paragraph 17.

       17.     Responding to paragraph 18, defendants deny that Dr. Latta is properly sued in

her official capacity. Defendants admit the remaining allegations of paragraph 18.




                                                  3
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 4 of 14




        18.    Responding to paragraph 19, defendants admit that KU is a state institution as

defined by K.S.A. § 75-6102(a) and admits that the Kansas Tort Claims Act applies generally to

claims against the University or its employees. Defendants deny that KU is subject to liability in

this case.

        19.    Responding to paragraph 20, defendants deny that the proper citation is 42 U.S.C.

§ 2000(d), but rather 42 U.S.C. § 2000d. Defendants admit the remaining allegations.

        20.    Responding to paragraph 21, defendants deny that this is an official or complete

definition or description of "Specialization,” deny any implication that a student is limited to

three courses in their specialization area and deny that any policy requires a student’s advisor to

chair the comprehensive examination in the specialization area. Defendants otherwise admit the

remaining allegations of paragraph 21.

        21.    Responding to paragraph 22, defendants deny that this is an official definition or

description of the School of Public Affairs and Administration. Defendants admit that the School

is within the College of Liberal Arts and Sciences (the “College”) at KU. Defendants admit that

KU has several schools and a College, that each school and the College typically have several

departments, and that the College has a number of schools. Defendants deny the remaining

allegations.

        22.    Responding to paragraph 23, defendants deny that this is an official definition or

description of “Foundations Classes.” Defendants admit the remaining allegations.

        23.    Responding to paragraph 24, defendants deny that this is an official definition or

description of “Methods Classes.” Defendants deny any implication that a student is limited to

two methods classes. Defendants admit the remaining allegations.




                                                 4
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 5 of 14




       24.     Responding to paragraph 25, defendants deny that this is an official definition or

description of “Specialization Classes.” Defendants deny any implication that a student is limited

to three specialization classes. Defendants admit the remaining allegations.

       25.     Responding to paragraph 26, defendants deny that this is an official definition or

description of “Cognate Classes.” Defendants admit the remaining allegations.

       26.     Responding to paragraph 29, defendants admit that Plaintiff was an international

doctoral student at the School. Defendants lack sufficient knowledge or information to admit or

deny the remaining allegations, and therefore deny.

       27.     Responding to paragraph 30, defendants lack sufficient knowledge or information

to admit or deny the remaining allegations, and therefore deny.

       28.     Responding to paragraph 36, defendants admit that Plaintiff and Dr. Epp met in

September 2017 and that Plaintiff stated that he was prepared to sue if the School did not provide

him with a single advisor rather than a committee of advisors. Defendants deny the remaining

allegations.

       29.     Responding to paragraph 37, defendants admit that Dr. Epp sent Plaintiff a letter.

Defendants admit that the letter indicated in part that the School was recommending to the

College that Plaintiff be placed on academic probation due to lack of satisfactory progress

toward the degree, and that Plaintiff must successfully complete the PhD Comprehensive Written

Examination in the area of Organizational Theory and Behavior by December 1, 2017.

Defendants lack sufficient knowledge or information to admit or deny the allegation that a

student is typically placed on probation for having a low GPA, and therefore deny. Defendants

deny the remaining allegations.




                                                5
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 6 of 14




        30.     Responding to paragraph 38, defendants admit that Article 6.1.3 of the University

Senate Rules and Regulations generally prohibits retaliation for utilizing or having assisted

others in the utilization of grievance procedures. Defendants admit that the University

Whistleblower Policy states in part: “No employee shall take retaliatory action against any

individual for reporting, or causing to be reported, suspected wrongdoing, or for assisting in an

authorized investigation of alleged wrongdoing.” Defendants deny that they retaliated against

Plaintiff and deny the remaining allegations of paragraph 38.

        31.     Responding to paragraph 41, defendants admit that Dr. Epp’s letter to Plaintiff

stated that it addressed two issues: Plaintiff’s request for an advisor and Plaintiff’s progress

toward the PhD degree. Defendants deny the remaining allegations.

        32.     Responding to paragraph 46, defendants lack sufficient knowledge or information

to admit or deny the allegation that Dr. Maynard-Moody confirmed in an email that preparation

and studying for the specialization examination is the job of the student, and therefore deny.

Defendants deny the remaining allegations in paragraph 46, as the allegations are not true for all

students.

        33.     Responding to paragraph 49, defendants deny, as the allegations are not true for

all students.

        34.     Responding to paragraph 50, defendants deny any implication that a student has

exclusive authority over the choice of an advisor and deny that any policy requires a student’s

advisor to serve as chair of the specialization examination. Defendants further deny, as the

allegations are not true for all students.




                                                  6
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 7 of 14




       35.     Responding to paragraph 51, defendants deny that any policy requires the process

described. Defendants admit that the allegations describe common practices. Defendants deny

any remaining allegations in paragraph 51.

       36.     Responding to paragraph 52, defendants admit that these allegations describe

common practices, but deny that these allegations apply to all students.

       37.     Responding to paragraph 53, defendants admit that Plaintiff did not choose Dr.

Maynard-Moody as his advisor and that Plaintiff did not work with Dr. Maynard-Moody.

Defendants admit that Plaintiff did not enroll in any courses with Dr. Maynard-Moody.

Defendants admit that Dr. Maynard-Moody’s areas of focus and research in Organizational

Theory did not overlap with Plaintiff’s proposed research. Defendants lack sufficient knowledge

or information to admit or deny the allegation of what Dr. Maynard-Moody stated to Plaintiff,

and therefore deny. Defendants deny the remaining allegations of paragraph 53.

       38.     Responding to paragraph 54, defendants admit that Plaintiff was advised to enroll

in dissertation hours as he was preparing for the specialization examination as Plaintiff was

required to be continuously enrolled and had completed all course requirements. Defendants lack

sufficient knowledge or information to admit or deny the allegation of what Dr. Maynard-Moody

stated to Plaintiff, and therefore deny. Defendants deny the remaining allegations of paragraph

54.

       39.     Responding to paragraph 55, defendants admit that Plaintiff was required to make

progress toward his degree. Defendants admit that an academic year has two primary semesters.

Defendants lack sufficient knowledge or information to admit or deny the remaining allegations,

and therefore deny.




                                                 7
        Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 8 of 14




         40.   Responding to paragraph 58, defendants admit that Dr. Maynard-Moody declined

to serve as Plaintiff’s dissertation advisor. Defendants lack sufficient knowledge or information

to admit or deny the allegation of what Dr. Maynard-Moody stated to Plaintiff, and therefore

deny. Defendants deny that a dissertation advisor is required to be the same person as the advisor

for a specialization examination and deny the remaining allegations of paragraph 58.

         41.   Responding to paragraph 59, defendants lack sufficient knowledge or information

to admit or deny the allegation of what Dr. Maynard-Moody stated to Plaintiff, and therefore

deny the allegations of paragraph 59.

         42.   Responding to paragraph 62, defendants deny that it was the doctoral committee

that placed Plaintiff on probation and deny that the probation recommendation letter to Plaintiff

was retaliatory. Defendants admit the remaining allegations.

         43.   Responding to paragraph 63, defendants deny that any progress report letter to

Plaintiff’s sponsor was contradictory to the probation recommendation letter. Defendants lack

sufficient knowledge or information to admit or deny the remaining allegations, and therefore

deny.

         44.   Responding to paragraph 67, defendants admit that Dr. Epp’s letter to Plaintiff

stated that Plaintiff failed to pass the September 18, 2015 PhD Comprehensive Written

Examination, and that Plaintiff did not take the Comprehensive Written Examination when it was

administered in January/February of 2016, September of 2016, and January/February of 2017.

Defendants deny the remaining allegations.

         45.   Responding to paragraph 70, defendants deny that the September 15, 2017

probation recommendation letter was retaliatory. Defendants admit that Plaintiff was excused for

not sitting for the Comprehensive Written Examination in his specialization area in January /



                                                8
      Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 9 of 14




February 2016 for personal reasons. Defendants lack sufficient knowledge or information to

admit or deny the remaining allegations, and therefore deny.

       46.      Responding to paragraph 75, defendants admit that the September 15, 2017

probation letter stated that Plaintiff was informed in May 2017 that the regular date of the

specialization examination was October 6, 2017. Defendants deny the remaining allegations.

       47.      Responding to paragraph 76, defendants lack sufficient knowledge or

information to admit or deny the allegation that Plaintiff did not have the approval of his sponsor

for a program extension, and therefore deny. Defendants deny the remaining allegations.

       48.     Responding to paragraph 82, defendants admit that Dr. Getha-Taylor was a

student of Dr. O’Leary in her doctoral program at Syracuse University. Although Dr. Getha-

Taylor is supportive of Dr. O’Leary, who is an internationally recognized distinguished scholar

in public management, Dr. Getha-Taylor is objective and independent in her work, and therefore

defendants deny Plaintiff’s characterization that Dr. Getha-Taylor “feels strongly attached to

Dr. O’Leary.” Defendants admit that Dr. Getha-Taylor declined to serve as Plaintiff’s

dissertation advisor and that she informed Plaintiff: “I have already agreed to work with several

doctoral students this year and am unable to take on the important responsibility of serving as

your dissertation advisor.” Defendants deny the remaining allegations of paragraph 82.

       49.     Responding to paragraph 86, defendants admit that Plaintiff was notified of his

dismissal from the College on February 9, 2018, and that the dismissal was “effective

immediately.” Defendants deny the remaining allegations of paragraph 86.

       50.     Responding to paragraph 103, this paragraph sets forth legal conclusions and

questions of law to which no response is required. To the extent a response is required,

Defendants deny any factual allegations in paragraph 103.



                                                 9
     Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 10 of 14




       51.     Responding to paragraph 110, defendants admit that Plaintiff was placed on

academic probation and then dismissed from KU. Defendants lack sufficient knowledge or

information to admit or deny whether Plaintiff has experienced severe emotional pain, and

therefore deny that allegation. Defendants deny the remaining allegations.

       52.     Responding to paragraph 113, defendants admit that the School of Public Affairs

and Administration recommended to the College of Liberal Arts and Sciences that Plaintiff be

placed on academic probation. Defendants admit that the recommendation was based on

consultation with Dean Lejuez, Dr. Latta, and Dr. O’Leary, who agreed with the

recommendation. Defendants deny that Dr. Getha-Taylor participated in the decision and deny

the remaining allegations of paragraph 113.

       53.     Responding to paragraph 116, this paragraph sets forth legal conclusions and

questions of law to which no response is required. To the extent a response is required,

Defendants deny any factual allegations in paragraph 116.

       54.     Responding to paragraph 120, this paragraph sets forth legal conclusions and

questions of law to which no response is required. To the extent a response is required,

Defendants deny any factual allegations in paragraph 120.

       55.     Responding to paragraph 128, defendants admit that doctoral students are

advanced students. Defendants deny the remaining allegations of paragraph 128, as they do not

apply to all doctoral students.

       56.     Responding to paragraph 129, defendants admit that Plaintiff has a Master’s

degree in Public Administration and had been awarded a Fulbright Fellowship. Defendants admit

that Dr. Goerdel and Dr. Epp have PhDs in Political Science and not specifically in Public

Administration. Defendants admit that Dr. Daley has a PhD in Ecology with an MSc in



                                                10
     Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 11 of 14




Environmental Science, but not specifically in Public Administration. Defendants admit that

Reginald Robinson had a J.D. that was not specifically in Public Administration. Defendants

deny that Plaintiff’s academic status was higher than any of the defendants and deny the

remaining allegations of paragraph 129.

       57.     Responding to paragraph 130, defendants admit that there was a sufficient basis

for Plaintiff’s academic probation. Defendants deny the remaining allegations of paragraph 130.

       58.     Responding to paragraph 132, defendants admit that Article 4.5(a) of the Faculty

Code of Rights, Responsibilities, and Conduct states that faculty members shall: “Be aware of

federal and state law, Board of Regents, and University policies and regulations and comply with

them.” Defendants deny the implication that they failed to comply with Article 4.5(a) or any law,

policy, or regulation relating to Plaintiff, and deny the remaining allegations of paragraph 132.

       59.     Responding to paragraph 133, defendants deny that they deprived Plaintiff of any

property or liberty interest. Defendants object to any allegations regarding communications

between attorneys for the University and defendants regarding liability, as the response would

invade the attorney-client privilege. Defendants deny any remaining allegations.

       60.     Responding to paragraph 134, defendants admit that Plaintiff is not the first

person to sue the University or University employees. Defendants deny any liability as to

Plaintiff, and generally deny the remaining allegations of paragraph 134.

       61.     Responding to paragraph 138, this paragraph sets forth legal conclusions and

questions of law to which no response is required. To the extent a response is required,

Defendants deny any factual allegations in paragraph 138.

       62.     Responding to paragraph 144, defendants deny that Plaintiff was close to

obtaining his PhD degree. Defendants admit that Plaintiff completed his bachelor’s and master’s



                                                11
     Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 12 of 14




degrees and had been awarded a Fulbright Fellowship. Defendants lack sufficient knowledge or

information to admit or deny whether Plaintiff has ever failed a quiz, and therefore deny that

allegation. Defendants deny any remaining allegations in paragraph 144

       63.     Responding to paragraph 149, defendants admit that the September 15, 2017

academic probation recommendation letter and the September 18, 2017 academic probation letter

stated that Plaintiff was placed on probation because he had not made satisfactory progress

towards his degree by failing to successfully complete the written comprehensive exam within

the time limits established by the School. Defendants lack sufficient knowledge or information to

admit or deny the allegations about Plaintiff’s possession of a progress letter or the time frame

for that letter or the purported conversation, and therefore deny those allegations. Defendants

deny the remaining allegations.

                                      GENERAL DENIAL

       Defendants deny and any and all other allegations and assertions contained in Plaintiff’s

Second Amended Petition unless explicitly admitted herein. Defendants further deny that Plaintiff

states a valid claim under any of his theories and denies that he is entitled to any relief, whether

monetary or equitable.

                           RESPONSE TO PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any of forms of relief specified in his “Prayer

for Relief.”

                                  DEMAND FOR JURY TRIAL

       Defendants demand a trial by jury on all issues so triable.




                                                12
     Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 13 of 14




                                   AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Second Amended Complaint fails to state a claim against defendants for

which relief can be granted.

       2.      Defendants had legitimate, non-retaliatory reasons for their actions.

       3.      Plaintiff’s damages, if any, are not of the nature or to the extent alleged.

       4.      Plaintiff has failed to mitigate his damages, if any.

       5.      Defendants reserve the right to assert any other defenses that may be revealed

through the course of discovery.



                                                      Respectfully submitted,

                                                      /s/ Eric J. Aufdengarten
                                                      Eric J. Aufdengarten, KS #21289
                                                      Associate General Counsel and
                                                      Special Assistant Attorney General
                                                      The University of Kansas
                                                      245 Strong Hall, 1450 Jayhawk Blvd.
                                                      Lawrence, Kansas 66045
                                                      Tel: (785) 864-3276
                                                      Fax: (785) 864-4617
                                                      eja@ku.edu
                                                      Counsel for Defendants




                                                 13
    Case 2:20-cv-02037-SAC-JPO Document 72 Filed 08/20/21 Page 14 of 14




                               CERTIFICATE OF SERVICE

      The undersigned counsel certifies that a true and correct copy of this document was filed

through the Court’s CM/ECF filing system on the 20th day of August, 2021, which generated a

Notice of Electronic Filing to the following:

      Muzafar A. Babakr
      1600 Haskell Avenue, Apt. #170
      Lawrence, Kansas 66044
      muzaferi@gmail.com
      Plaintiff pro se

                                                     /s/ Eric J. Aufdengarten
                                                     Eric J. Aufdengarten
                                                     Counsel for Defendants




                                                14
